DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “mounting points are evenly spaced in the circumferential direction” in lines 3-4. It is not clear what the circumferential direction is relative to. This renders the claim indefinite. 
Claim 3 recites “seen in an axial top view” in lines 1-2. However, it is not clear relative to what the axial top view is taken. This renders the claim indefinite. 
Claim 5 recites “in the circumferential direction” in line 2. It is not clear what the circumferential direction is relative to. This renders the claim indefinite. 
Claim 6 recites “at least three mounting points” in lines 1-2. It is unclear whether these mounting points are the same as those recited in claim 1. This renders the claim indefinite. 
Claim 6 recites “in the circumferential direction” in lines 2-3. It is unclear relative to what the circumferential direction is in. This renders the claim indefinite. 
Claim 7 recites “two groups of mounting points” in lines 1-2. It is unclear whether these mounting points are the same as those recited in claim 6 or the same as those recited in claim 1. This renders the claim indefinite. 
Claim 7 recites “in the circumferential direction” in line 3. It is unclear relative to what the circumferential direction is in. This renders the claim indefinite. 
Claim 8 recites “two of the adjacent mounting points” in lines 1-2. It is unclear whether these points are the same as those recited in claim 7. This renders the claim indefinite. 
Claim 8 recites “in the circumferential direction to each other”: in lines 2-3. It is unclear relative to what the circumferential direction is in. This renders the claim indefinite. 
Claim 9 recites “the tangential ribs intersect” in lines 1-2. It is unclear what the tangential ribs intersect. This renders the claim indefinite. 
Claim 13 recites the limitation "the gradient of the tangential ribs" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "two fastening points " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “a blower housing component” in line 1. It is unclear whether this blower housing component is the same as the one recited in claim 1. This renders the claim indefinite. In order to overcome this rejection “a blower housing component” should be changed to --the blower housing component--. 
Claims 2, 4, 10-12, and 14 are rejected for depending upon a rejected base claim. 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1: 
Closest prior art: Trent (US 885,108)
Trent discloses a blower housing component with a housing body and a mounting flange extending radially outward from the housing body, at which mounting flange multiple mounting points are arranged for mounting the blower housing component, which mounting points are evenly spaced in the circumferential direction, wherein radial ribs extending radially in a straight line along the mounting flange are formed between the housing body and the mounting points.
The closest prior art fails to disclose that the radial ribs are intersected by tangential ribs extending along the mounting flange, which tangential ribs extend tangentially to the housing body between two of the mounting points, respectively, and connect the two mounting points, respectively. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konig et al. (US 9,726,193) discloses a pump with radial ribs. 
Mistry et al. (US 5,443,364) discloses a housing for a gas furnace with radial ribs. 
Lyons (US 7,210,903) discloses a blower housing with radial ribs. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745